ATTORNEY GRIEVANCE COMMISSION * IN THE

OF MARYLAND

* COURT OF APPEALS
Petitioner

* OF MARYLAND
v.

* Misc. Docket AG No. 57
DAVID MICHAEL LUX * September Terrn, 2016
Respondent.

0 R D E R
The Court of Appeals of Maryland, having considered the Joint Petition for

Placernent on Inactive Status by Consent, it is this 15th day of November, 2016;

ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the
Respondent, David Michael Lux, is hereby placed on lnactive Status by consent; and it is

further,

ORDERED, that the Clerk of this Court shall remove the name of David Michael
Lux from the register of attorneys in the Court and certify that fact to the Client Protection
Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance With Maryland Rule 19-761.

/s/ Clay_ton Greene Jr.

Senior Judge